United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        September 10, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                           No. 03-40398
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SHANNON ROGERS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-02-CR-31-3
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Shannon Rogers, Texas prisoner # 696608, appeals the denial

of his pleading designated “Notice of Conflict,” which the

district court liberally construed as a motion to substitute

appellate counsel.

     We hold that the district court did not err in liberally

construing Rogers’s pro se pleading as a motion to substitute

appellate counsel.   Furthermore, the district court did not err

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40398
                                -2-

in refusing to hold a Garcia** hearing.   A Garcia hearing in

Rogers’s case was unnecessary given (1) that Rogers himself

brought the alleged conflict to the court’s attention in an

effort to secure new appellate counsel with the intent of

exercising his right to conflict-free representation and (2) that

there was no “actual conflict of interest.”   See United States v.

Greig, 967 F.2d 1018, 1022 (5th Cir. 1992).

     The grounds on which Rogers sought conflict-free

representation do not constitute an “actual conflict” and are

more properly characterized as claims of ineffective assistance,

which as a general rule are not resolved on direct appeal.      See

United States v. Sanchez-Pena, 336 F.3d 431, 445 (5th Cir. 2003);

Mitchell v. Maggio, 679 F.2d 77, 79 (5th Cir. 1982).

Consequently, the district court did not abuse its discretion in

denying his request.   See 18 U.S.C. § 3006A(c).

     AFFIRMED.




     **
        United States v. Garcia, 517 F.2d 272 (5th Cir. 1975),
abrogated on other grounds by, Flanagan v. United States, 465
U.S. 259, 263 (1984).